[ex101glblthirdamendmentt001.jpg]
Exhibit 10.1 EXECUTION VERSION THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of May 6, 2016 and is entered into by and among TERRAFORM GLOBAL
OPERATING, LLC, a Delaware limited liability company (“Borrower’’), the other
Credit Parties party hereto, GOLDMAN SACHS BANK USA (“Goldman Sachs”), as a
Lender and as Administrative Agent (“Administrative Agent”) and the other
Lenders party hereto, and is made with reference to that certain CREDIT AND
GUARANTY AGREEMENT dated as of August 5, 2015 (as amended through the date
hereof, the “Credit Agreement”) by and among Borrower, TERRAFORM GLOBAL, LLC, a
Delaware limited liability company, the subsidiaries of Borrower named therein,
the Lenders, the Administrative Agent, Collateral Agent and the other Agents
named therein. Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Credit Agreement after giving effect to
this Amendment. RECITALS WHEREAS, the Credit Parties have requested that the
Requisite Lenders and Administrative Agent agree to amend certain provisions of
the Credit Agreement as provided for herein; and WHEREAS, subject to certain
conditions, the Requisite Lenders and Administrative Agent are willing to agree
to such amendments relating to the Credit Agreement. NOW, THEREFORE, in
consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows: SECTION I. AMENDMENTS TO
CREDIT AGREEMENT A. Section 1.1 of the Credit Agreement is hereby amended by
adding the following definition in proper alphabetical sequence: “Third
Amendment Effective Date” means May 6, 2016. B. Section 1.1 of the Credit
Agreement is hereby amended to insert the following sentence at the end of the
definition of “Revolving Commitment”: “The aggregate amount of the Revolving
Commitments as of the Third Amendment Effective Date is $350 million.” C.
Section 5.1(b) of the Credit Agreement is hereby amended to insert the following
proviso at the end thereof: “; provided, that, notwithstanding anything herein
to the contrary, the financial statements and accompanying information required
to be delivered pursuant to this Section 5.1(b) with respect to (i) (x) the
Fiscal Quarter ending March 31, 2016 shall be delivered on or before June 30,
2016 and (y) the Fiscal Quarters ending June 30, 2016 and September 30, 2016
shall be delivered on or before the date that is 75 days after the end of each
such Fiscal Quarter and (ii) the Fiscal Quarters ending March 31, 2016, June 30,
2016 and September 30, 2016 shall be satisfied by delivery of unaudited
quarterly consolidated financial statements of the Parent for the applicable
Fiscal Quarter prepared in



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt002.jpg]
Exhibit 10.1 2 accordance with GAAP so long as the requirements set forth in
clauses (x), (y) and (z) of Section 5.1(q) are satisfied, together with (x)
comparisons to the corresponding figures for the corresponding Fiscal Quarter of
the previous Fiscal Year, (y) a Financial Officer Certification and (z)
information that explains in reasonable detail the differences, if any, between
the information relating to Parent and any of its Subsidiaries other than
Holdings and its Subsidiaries, on the one hand, and the information relating to
Holdings and its Subsidiaries on a stand-alone basis, on the other hand.” D.
Section 5.1(c) of the Credit Agreement is hereby amended to replace the date
“May 7, 2016” appearing therein with the following: “the earlier of (x) the
tenth (10th) Business Day prior to the date on which the failure to deliver the
financial statements required to be delivered pursuant to Section 4.03(a)(1) of
the Senior Notes Indenture constitutes an “Event of Default” under and as then
defined in the Senior Notes Indenture and (y) March 30, 2017.” E. Section 5 of
the Credit Agreement is hereby amended to insert the following new Section 5.20
at the end thereof: “5.20 Additional Obligations. Holdings shall (i) deliver or
cause to be delivered to the Administrative Agent and Lenders (x) preliminary
financial information as of and for the quarter ended March 31, 2016 (including
total revenue, gross profit, adjusted EBITDA, CAFD, dividends, unrestricted
cash, restricted cash, total assets and total debt) , which may be presented as
ranges, no later than May 23, 2016 and (y) unaudited annual consolidated
financial statements of Holdings prepared in accordance with GAAP and related
Management’s Discussion and Analysis of Financial Condition and Results of
Operations with respect to the Fiscal Year ending December 31, 2015 together
with comparisons to the corresponding figures for the previous Fiscal Year
(provided that the foregoing shall be deemed satisfied if such financial
statements, related Management’s Discussion and Analysis and applicable
comparisons are delivered with respect to Parent in lieu of Holdings so long as
the requirements set forth in clauses (x), (y) and (z) of Section 5.1(q) are
satisfied and Holdings delivers information that explains in reasonable detail
the differences, if any, between the information relating to Parent and any of
its Subsidiaries other than Holdings and its Subsidiaries, on the one hand, and
the information relating to Holdings and its Subsidiaries on a stand-alone
basis, on the other hand), a completed Compliance Certificate and an updated
organizational chart of the Borrower in the form of Schedule 4.2 and a Financial
Officer Certification with respect thereto, in each case on or prior to May 16,
2016, (ii) submit or cause to be submitted a plan of compliance (addressing
Parent’s failure to timely file its Form 10-K under the Exchange Act with the
United States Securities and Exchange Commission with respect to the Fiscal Year
ending December 31, 2015) in accordance with NASDAQ Rule 5810(c)(2) with NASDAQ
on or prior to May 31, 2016, (iii) submit or cause to be submitted a plan of
compliance (addressing Parent’s failure to timely file its Form 10-Q under the
Exchange Act with the United States Securities and Exchange Commission with
respect to the Fiscal Quarter ending March 31, 2016) in accordance with NASDAQ
Rule 5810(c)(2) with NASDAQ on or prior to the date required by NASDAQ, (iv)
cause the Borrower, its subsidiaries and management thereof to use commercially
reasonable efforts to cooperate with Zolfo Cooper, LLC in preparing forecasts of
project level CAFD with respect to the Fiscal Year ending December 31, 2016 and
in preparing an updated summary report to be issued by Zolfo Cooper, LLC, (v)
cause the Borrower to submit a request to the holders of the Senior Notes
pursuant to Section 9.02 of the Senior Notes Indenture (a) requesting a waiver
(the “Senior Notes Waiver”) of any default or event of default arising under the
Senior Notes Indenture from the Borrower’s



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt003.jpg]
Exhibit 10.1 3 failure to file with the SEC or make publicly available on a
website the annual report required to be delivered pursuant to Section
4.03(a)(1) of the Senior Notes Indenture with respect to the Fiscal Year ending
December 31, 2015, so long as such annual report is filed with the SEC or made
publicly available on a website on or before August 29, 2016 or a later date
provided for in such amendment or (b) requesting an amendment to such provisions
of the Senior Notes Indenture removing the requirement to comply with such
provisions with respect to the Fiscal Year ending December 31, 2015, (vi) in the
event that (A) the interest rate payable with respect to the Senior Notes is
materially increased in connection with the Senior Notes Waiver or (B) a
material repayment of the Senior Notes is effectuated in connection with the
Senior Notes Waiver, then the Borrower and the other Credit Parties shall
simultaneously offer to enter into an amendment to the Credit Agreement with the
Lenders to make (x) in the case of (A), corresponding increases in the
Applicable Margin at all leverage levels equal to 50% of the increase in the
interest rate (expressed in basis points) of the increase in interest rate for
the Senior Notes in connection with the terms of the Senior Notes Waiver, for
such period of time as such principal amounts shall be outstanding under the
Credit Agreement and such increased interest rate shall be in effect with
respect to the Senior Notes, and (y) in the case of (B), a permanent reduction
in the Revolving Commitments (after giving credit to the reduction in the
Revolving Commitments on the Third Amendment Effective Date) that represents, on
a percentage basis, a reduction of 50% of the reduction in the outstanding
amount of Senior Notes as a result of repurchases or repayments made in
connection with the terms of the Senior Notes Waiver and (vii) cause the
Borrower to pay an additional fee to the Lenders in an amount equal to the
excess, if any, of any consent or similar fee paid in connection with the Senior
Notes Waiver over 0.50% of the outstanding principal amount of the Senior
Notes.” F. Section 8.1(c) of the Credit Agreement is hereby amended to insert “,
5.20” immediately after the reference to “5.18” appearing therein. G. Appendix
A-1 to the Credit Agreement is hereby amended and restated to read in its
entirety as set forth on Appendix A-1 hereto. SECTION II. CONDITIONS TO
EFFECTIVENESS This Amendment shall become effective as of the date hereof only
upon the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Third Amendment
Effective Date”): A. Execution. Administrative Agent shall have received a
counterpart signature page of this Amendment duly executed by each of the Credit
Parties, the Administrative Agent, the Collateral Agent and the Requisite
Lenders. B. Representations and Warranties. The representations and warranties
contained in Section III hereof and in Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6,
and 4.25 of the Credit Agreement shall be true and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof. C. Default. As of the
date hereof, no event shall have occurred and be continuing or would result from
the effectiveness of this Amendment that would constitute an Event of Default or
a Default.



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt004.jpg]
Exhibit 10.1 4 D. Fees. The Administrative Agent shall have received, or shall
have received satisfactory confirmation of payment of, all fees and other
amounts due and payable on or prior to the Third Amendment Effective Date,
including, to the extent invoiced, all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Credit Document.
SECTION III. REPRESENTATIONS AND WARRANTIES In order to induce Administrative
Agent and the Requisite Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, each Credit Party party hereto
represents and warrants to Administrative Agent that the following statements
are true and correct in all respects: A. Corporate Power and Authority. Each
Credit Party party hereto has all requisite power and authority to enter into
this Amendment and to carry out the transactions contemplated by, and perform
its obligations under, the Credit Agreement as amended by this Amendment (the
“Amended Agreement”) and the other Credit Documents. B. Authorization of
Agreements. The execution and delivery of this Amendment and the performance of
the Amended Agreement and the other Credit Documents have been duly authorized
by all necessary action on the part of each Credit Party. C. No Conflict. The
execution and delivery by each Credit Party of this Amendment and the
performance by each Credit Party of the Amended Agreement and the other Credit
Documents do not and will not (i) violate (A) any provision of any law, statute,
rule or regulation, or of the certificate or articles of incorporation or
partnership agreement, other constitutive documents or by-laws of Borrower or
any Credit Party or (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under any Contractual Obligation of the applicable Credit Party,
where any such conflict, violation, breach or default referred to in clause (i)
or (ii) of this Section III.C., individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party, except for such approvals or
consents which will be obtained on or before the date hereof and except for any
such approvals or consents the failure of which to obtain will not have a
Material Adverse Effect. D. Governmental Consents. No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the execution and delivery
by each Credit Party of this Amendment and the performance by each Credit Party
of the Amended Agreement and the other Credit Documents, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect. E. Binding Obligation. This Amendment
and the Amended Agreement have been duly executed and delivered by each of the
Credit Parties party hereto and thereto and each constitutes a legal, valid and
binding obligation of such Credit Party, to the extent a party hereto and
thereto, enforceable against such Credit Party in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt005.jpg]
Exhibit 10.1 5 F. Incorporation of Representations and Warranties from Credit
Agreement. The representations and warranties contained in Sections 4.1, 4.2,
4.3, 4.4, 4.5, 4.6, and 4.25 of the Amended Agreement are and will be true and
correct in all material respects on and as of the date hereof to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof. G. Absence of Default. No event has occurred
and is continuing or will result from the consummation of the transactions
contemplated by this Amendment that would constitute an Event of Default or a
Default. SECTION IV. ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION Each Credit Party
hereby acknowledges that it has reviewed the terms and provisions of the Credit
Agreement and this Amendment and consents to the amendment of the Credit
Agreement effected pursuant to this Amendment. Each Credit Party hereby confirms
and reaffirms that each Credit Document to which it is a party or otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Obligations” and
“Secured Obligations”, as applicable, under each of the Credit Documents to
which it is a party (in each case as such terms are defined in the applicable
Credit Document). Each Credit Party acknowledges and agrees that, after giving
effect to this Amendment, any of the Credit Documents to which it is a party or
otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. As of the Third
Amendment Effective Date, each Credit Party reaffirms each Lien it granted to
the Collateral Agent for the benefit of the Secured Parties, and any Liens that
were otherwise created or arose under each of the Credit Documents to which such
Credit Party is party and reaffirms the guaranties made in favor of each Secured
Party under each of the Credit Documents to which such Credit Party is party,
which Liens and guaranties shall continue in full force and effect during the
term of the Credit Agreement and any amendments, amendments and restatements,
supplements or other modifications thereof and shall continue to secure the
Obligations of the Borrower and the other Credit Parties under any Credit
Document, in each case, on and subject to the terms and conditions set forth in
the Credit Agreement and the Credit Documents. Each Guarantor acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor is not required by the terms of the Credit
Agreement or any other Credit Document to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (ii) nothing in the
Credit Agreement, this Amendment or any other Credit Document shall be deemed to
require the consent of such Guarantor to any future amendments to the Credit
Agreement. SECTION V. MISCELLANEOUS A. Reference to and Effect on the Credit
Agreement and the Other Credit Documents. (i) On and after the Third Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Credit Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt006.jpg]
Exhibit 10.1 6 referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment. (ii) Except as
specifically amended by this Amendment, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. (iii) The execution, delivery and performance of this Amendment
shall not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Credit Documents. B. Headings. Section headings herein are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect. C. Applicable Law.
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. D. Counterparts. This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
format (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment. E. Credit Document. This Amendment shall
constitute a Credit Document. [Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt007.jpg]
Exhibit 10.1 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above. TERRAFORM GLOBAL, LLC By: /s/
Rebecca Cranna Name: Rebecca Cranna Title: Executive Vice President and Chief
Financial Officer TERRAFORM GLOBAL OPERATING, LLC By: /s/ Rebecca Cranna Name:
Rebecca Cranna Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt008.jpg]
Exhibit 10.1 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] EM HOLDINGS 18, LLC By: TerraForm Global Operating, LLC, its managing
member By: /s/ Rebecca Cranna Name: Rebecca Cranna Title: Executive Vice
President and Chief Financial Officer SE EMERGING MARKETS SOLAR HOLDINGS PTE.
LTD. By: ____/s/ Authorized Signatory_________________ Name: Title: Authorized
Signatory TERRAFORM GLOBAL INTERNATIONAL HOLDINGS B.V. By: _____/s/ S.I.
Rep___________________________ Name: S.I. Rep Title: Managing Director



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt009.jpg]
Exhibit 10.1 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] GOLDMAN SACHS BANK USA, as Administrative Agent, Collateral Agent and
as a Lender By: ___/s/ Anna Ashurov______________________ Anna Ashurov
Authorized Signatory



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt010.jpg]
Exhibit 10.1 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] BANK OF AMERICA, N.A., as a Lender By: ___/s/ James B. Meanor,
II_______________ Name: James B. Meanor, II Title: Managing Director



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt011.jpg]
Exhibit 10.1 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] BARCLAYS BANK PLC, as a Lender By: ___/s/ Matthew
Cybul_______________ Matthew Cybul Assistant Vice President



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt012.jpg]
Exhibit 10.1 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] CITIBANK, N.A., as a Lender By: ___/s/ Margo Chen
Campbell_______________ Authorized Signatory Margo Chen Campbell Director,
Institutional Clients Group



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt013.jpg]
Exhibit 10.1 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] DEUTSCH BANK AG NEW YORK BRANCH, as a Lender By: ___/s/ Michael
Shannon_______________ Michael Shannon Authorized Signatory Vice President By:
___/s/ Marcus M. Tarkington_______________ Marcus M. Tarkington Authorized
Signatory Director



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt014.jpg]
Exhibit 10.1 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] MORGAN STANLEY BANK, N.A., as a Lender By: ___/s/ Authorized
Signatory_______________ Authorized Signatory



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt015.jpg]
Exhibit 10.1 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] SOCIETE GENERALE, as a Lender By: ___/s/ Nigel Elvey_______________
Nigel Elvey Director



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt016.jpg]
Exhibit 10.1 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] SUMITOMO MITSUI BANKING CORPORATION, as a Lender By: ___/s/ Carl
Adams_______________ Carl Adams Authorized Signatory Managing Director



--------------------------------------------------------------------------------



 
[ex101glblthirdamendmentt017.jpg]
APPENDIX A-1 Lender Revolving Commitment Pro Rata Share Goldman Sachs Bank USA
$43,298,969 12.3711340206% Barclays Bank PLC $43,298,969 12.3711340206%
Citibank, N.A. $43,298,969 12.3711340206% Morgan Stanley Bank, N.A. $43,298,969
12.3711340206% Bank of America, N.A. $43,298,969 12.3711340206% Deutsche Bank AG
New York Branch $43,298,969 12.3711340206% JPMorgan Chase Bank, N.A. $36,082,474
10.3092783505% Credit Suisse AG, Cayman Islands Branch $18,041,237 5.1546391753%
Société Générale $18,041,237 5.1546391753% Sumitomo Mitsui Banking Corporation
$18,041,237 5.1546391753% Total $350,000,000 100%



--------------------------------------------------------------------------------



 